DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on October 14, 2022 is acknowledged.  The traversal is on the grounds that the requirement for unity of invention is fulfilled when there is a technical relationship involving one or more of the same corresponding technical features; and claim 9, by definition, includes all of the features of claims 1-8 of Group I, thereby establishing unity of invention between Groups I and II.  
This is not found persuasive because as discussed in the Requirement for Restriction mailed August 23, 2022, unity of invention is fulfilled only when there is a technical relationship among the inventions involving one or more of the same or corresponding technical features.  “Special technical features” is defined as those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  As discussed in the Requirement for Restriction mailed August 23, 2022, while Groups I and II require the technical feature of the adhesive tape of claim 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Demarez (WO2017/174303). Therefore, Applicant’s arguments are deemed unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 14, 2022.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, lines 2-3, “at least a first UV activatable adhesive compound on an epoxide basis and an UV” should read “at least a first UV activatable adhesive compound, wherein the at least first UV activatable adhesive compound is epoxide-based and a UV”.
In claim 7, line 5, “by weight of film former” should read “by weight of a film former”.
In claims 7, line 11, “by weight of polyol,the proportions” should read “by weight of a polyol, the proportions”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarez (WO2017/174303).  For discussion of Demarez, see U.S. 2019/0077997 which is being used as the English Translation.
Regarding claim 1, Demarez teaches an adhesive tape (Abstract) comprising at least a first UV activatable adhesive compound, wherein the at least first UV activatable compound is epoxide-based (Abstract; Paragraph [0147]) and a UV intransparent carrier (carrier, Paragraph [0024]; the carrier can be a textile sheet made of metal fibers, i.e. would be UV intransparent).
Regarding claim 2, Demarez teaches wherein the UV intransparent carrier has a first surface and a second surface (Paragraph [0024]); the first UV activatable adhesive compound is arranged on the side of the first surface of the UV intransparent carrier (Paragraph [0024]); and a second adhesive compound is arranged on the side of the second surface of the UV intransparent carrier (Paragraph [0024]).
Regarding claim 3, Demarez teaches wherein the second adhesive compound is identical to the first UV activatable adhesive compound (Paragraph [0024]).
Regarding claim 4, Demarez teaches wherein the second adhesive compound is different from the first UV activatable adhesive compound, and the second adhesive compound is UV activatable (the second adhesive is not required to have the same composition as the first adhesive; both adhesives are UV activatable; Paragraph [0024]).
Regarding claim 6, Demarez teaches wherein the adhesive tape has an adhesive strength between 6 and 20 MPa (6.2, Example K1, Paragraph [0201]).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (EP0963421). 
Regarding claim 1, Bennett teaches an adhesive tape (Paragraph [0001]) comprising at least a first UV activatable adhesive compound, wherein the at least first UV activatable compound is epoxide-based (Paragraphs [0001] and [0060]) and a UV intransparent carrier (backing, Paragraph [0057]; the carrier can be papers or non-wovens, i.e. would be UV intransparent).
Regarding claim 2, Bennett teaches wherein the UV intransparent carrier has a first surface and a second surface (backing, Paragraph [0001]); the first UV activatable adhesive compound is arranged on the side of the first surface of the UV intransparent carrier (Paragraph [0001]); and a second adhesive compound is arranged on the side of the second surface of the UV intransparent carrier (at least one adhesive layer, Paragraph [0001]).
Regarding claim 3, Bennett teaches wherein the second adhesive compound is identical to the first UV activatable adhesive compound (the can be the same composition, Paragraph [0001]).
Regarding claim 4, Bennett teaches wherein the second adhesive compound is different from the first UV activatable adhesive compound, and the second adhesive compound is UV activatable (the second adhesive is not required to have the same composition as the first adhesive; both adhesives are UV activatable; Paragraph [0001]).

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Pat. Pub. 2015/0232718). 
Regarding claim 1, Wu teaches an adhesive tape (Abstract) comprising at least a first UV activatable adhesive compound, wherein the at least first UV activatable compound is epoxide-based (Abstract; Paragraph [0082]) and a UV intransparent carrier (backing layer, Paragraphs [0122] and [0133]; the carrier can be insulating woven or non-wovens, such as glass fiber cloth; i.e. would be UV intransparent).
Regarding claim 2, Wu teaches wherein the UV intransparent carrier has a first surface and a second surface (backing layer, Paragraph [0123]); the first UV activatable adhesive compound is arranged on the side of the first surface of the UV intransparent carrier (Paragraph [0126]); and a second adhesive compound is arranged on the side of the second surface of the UV intransparent carrier (Paragraph [0126]).
Regarding claim 3, Wu teaches wherein the second adhesive compound is identical to the first UV activatable adhesive compound (Paragraph [0129]).
Regarding claim 4, Wu teaches wherein the second adhesive compound is different from the first UV activatable adhesive compound, and the second adhesive compound is UV activatable (Paragraph [0129]).
Regarding claim 7, Wu teaches wherein the first UV activatable adhesive compound comprises: a. 2-40 percent by weight of film former (2-40 wt% thermoplastic polymer, Paragraphs [0088] and [0099]), b. 10-70 percent by weight of aromatic epoxy resins (10-70 wt%, Paragraph [0073]; Paragraphs [0066]-[0067]), c. cyclo-aliphatic epoxy resins, the cyclo-aliphatic epoxy resins not exceeding 35 percent by weight (the claim does not require the cyclo-aliphatic epoxy resins to be present, only that if they are present, the amount should not exceed 35 wt%; Wu does not require cyclo-aliphatic epoxy resins to be present, i.e. one or more epoxy resins, Paragraph [0073]), d. 0.5-7 percent by weight of cationic initiators (0.5-4 wt%, Paragraphs [0083]-[0084]), e. 0-50 percent by weight of epoxy-enhanced polyether compounds (0%; not present), and f. 0-20 percent by weight of polyol (0-20 wt% hydroxyl-functional component such as polyol, Paragraphs [0102] and [0105]) , the proportions adding up to 100% (based on the total weight of the composition, Paragraph [0006]).

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husemann (U.S. Pat. Pub. 2009/0311473). 
Regarding claim 1, Husemann teaches an adhesive tape (Paragraph [0001]) comprising at least a first UV activatable adhesive compound (Paragraphs [0001] and [0206]), wherein the at least first UV activatable compound is epoxide-based (Paragraphs [0117]-[0119]) and a UV intransparent carrier (the carrier can be textile nonwovens; i.e. would be UV intransparent, Paragraph [0005]).
Regarding claim 2, Husemann teaches wherein the UV intransparent carrier has a first surface and a second surface (Paragraph [0001]); the first UV activatable adhesive compound is arranged on the side of the first surface of the UV intransparent carrier (Paragraph [0001]); and a second adhesive compound is arranged on the side of the second surface of the UV intransparent carrier (Paragraph [0001]).
Regarding claim 3, Husemann teaches wherein the second adhesive compound is identical to the first UV activatable adhesive compound (Paragraph [0030]).
Regarding claim 4, Husemann teaches wherein the second adhesive compound is different from the first UV activatable adhesive compound (Paragraph [0030]), and the second adhesive compound is UV activatable (Paragraph [0206]).
Regarding claim 5, Husemann teaches wherein the carrier is a UV intransparent adhesive compound (the carrier and second adhesive composition can together be considered the carrier; additionally, the second adhesive can be intransparent, i.e. contains a UV absorber, Paragraph [0108]; but not a photoinitiator, which is optional, Paragraph [0206])
Regarding claim 8, Husemann teaches wherein the second adhesive compound is different from the first UV activatable adhesive compound (Paragraph [0030]), and the second adhesive compound is non-UV activatable (photoinitiator is optional and therefore, the adhesive is non-UV activatable, Paragraph [0206]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Demarez (WO2017/174303).  For discussion of Demarez, see U.S. 2019/0077997 which is being used as the English Translation.
Demarez is relied upon as discussed above.
Regarding claim 7, Demarez teaches wherein the first UV activatable adhesive compound comprises: a. 2-40 percent by weight of film former (4.5-60 wt%, Abstract; numbers are adjusted for the total of components A-C), b. 10-70 percent by weight of aromatic epoxy resins (14.5-95 wt%; total epoxy component in adhesive is 36.3-95 wt%, Abstract, numbers are adjusted for the total of components A-C; cyclo-aliphatic epoxy resin is present in not more than 60% by weight of the total epoxy component, i.e. 0-60 wt%, Paragraph [0072], so the aromatic epoxy resin, Paragraph [0068], is present in an amount of 40-100 wt% of the total epoxy component), c. cyclo-aliphatic epoxy resins, the cyclo-aliphatic epoxy resins not exceeding 35 percent by weight (not exceeding 57 wt%; not exceeding 60% by weight of the total epoxy component, Paragraph [0072]; total epoxy component in adhesive is 36.3-95 wt%, Abstract, numbers are adjusted for the total of components A-C ), d. 0.5-7 percent by weight of cationic initiators (0.5-4 wt%, Paragraphs [0083]-[0084]), e. 0-50 percent by weight of epoxy-enhanced polyether compounds (0%; not present), and f. 0-20 percent by weight of polyol (0, not present) , the proportions adding up to 100% (the proportions have been adjusted to reflect the total of all component present, i.e. total adding up to 100%).
While the reference does not specifically teach the claimed range of 2-40 wt%, 10-70 wt%,  and not exceeding 35 wt%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
December 3, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788